810 F.2d 200
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.William Conrad ELRICH, Plaintiff-Appellant,v.Sharon BROUGHTON, et al., Defendants-Appellees.
Nos. 85-4007, 86-3635.
United States Court of Appeals, Sixth Circuit.
Nov. 19, 1986.

Before KEITH, GUY and NORRIS, Circuit Judges.

ORDER

1
These appeals have been referred to this panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.


2
A review of the record indicates that the decision of the district court was entered November 29, 1985.   On December 4, 1985, a motion for reconsideration was served and filed.   This timely served Rule 59(e), Federal Rules of Civil Procedure, motion tolled the appeals period.   Rule 4(a)(4), Federal Rules of Appellate Procedure.   The notice of appeal filed December 3, 1985, and docketed as appeal number 85-4007 is of no effect.   Rule 4(a)(4), Federal Rules of Appellate Procedure, requires that a new notice of appeal be filed within the prescribed time measured from the entry of the order disposing of the motion for reconsideration.   Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982).   Reconsideration was denied July 3, 1986, and a new notice of appeal was timely filed and docketed as appeal number 86-3635.


3
It is ORDERED that appeal number 85-4007 be and hereby is dismissed as premature.   The dismissal of appeal number 85-4007 does not affect the pendency of appeal number 86-3635.